                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )           NO. 3:20-CR-38
                                                    )
 GUY JENKINS                                        )
                                                    )


                                            ORDER

        Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

 recommending that the Court: (1) grant the oral motion of the parties to amend the plea

 agreement, as reflected in the parties’ subsequent filing [D. 9]; (2) find that the plea hearing

 in this case could not be further delayed without serious harm to the interests of justice; (3)

 accept Defendant’s pleas of guilty to Count One of the Information, that is, conspiracy to

 distribute 50 grams or more of methamphetamine, a Schedule II controlled substance, in

 violation of 21 U.S.C. § 846, 841(a)(1), and 841(b)(1)(A), and Count Two of the

 Information, that is, being a felon in possession of a firearm in violation of 18 U.S.C. §

 922(g)(1); (4) adjudicate Defendant guilty of the charges in Counts One and Two of the

 Information; and (5) find that Defendant shall remain in custody until sentencing in this

 matter [D. 7]. Neither party filed a timely objection to the report and recommendation.

 After reviewing the record, the Court agrees with the magistrate judge’s report and

 recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the magistrate




                                                1

Case 3:20-cr-00038-PLR-DCP Document 10 Filed 07/13/20 Page 1 of 2 PageID #: 36
 judge’s report and recommendation [D. 7] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

 as follows:

        (1)    The oral motion to amend the plea agreement is GRANTED, as reflected in

 the parties’ filing of the amended plea agreement [D. 9];

        (2)    As set forth on the record, Defendant’s plea hearing could not be further

 delayed without serious harm to the interests of justice;

        (3)    Defendant’s pleas of guilty to Count One of the Information, that is,

 conspiracy to distribute 50 grams or more of methamphetamine, a Schedule II controlled

 substance, in violation of 21 U.S.C. § 846, 841(a)(1), and 841(b)(1)(A), and Count Two of

 the Information, that is, being a felon in possession of a firearm in violation of 18 U.S.C.

 § 922(g)(1), are ACCEPTED;

        (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in Counts

 One and Two of the Information;

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

 which is scheduled to take place on October 29, 2020 at 11:00 a.m. in Knoxville before

 the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              2




Case 3:20-cr-00038-PLR-DCP Document 10 Filed 07/13/20 Page 2 of 2 PageID #: 37
